Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “forming a first oxide semiconductor film over the first insulating layer; forming a first insulator film over the first oxide semiconductor film; forming a second oxide semiconductor film over the first insulator film;… wherein the number of the indium atoms divided by the sum of the number of the indium atoms, the number of the element M atoms, and the number of the zinc atoms is smaller in the first insulator film than in the island-shaped first oxide semiconductor and the island-shaped second oxide semiconductor, and wherein the element M is gallium, aluminum, titanium, yttrium, or tin.” in the combination required by the claim.

With regards to claim 5, none of the prior art teaches or suggests, alone or in combination, “forming a first oxide film over the first insulating layer; forming a second oxide film over the first oxide film; forming a third oxide film over the second oxide film; …wherein the number of the indium atoms divided by the sum of the number of the indium atoms, the number of the element M atoms, and the number of the zinc atoms is smaller in the second oxide film than in the first oxide film and the third oxide film, and 

Claims 2-4, 6 and 7 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891